Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/26/2021 has been entered. Prior objections to the drawings have been overcome by the concurrently submitted replacement drawing and the objection is withdrawn. New grounds of rejection presented are necessitated by amendment. 
Status of Claims
Claim 1 has been amended. Claim 5 has been added. Claims 1-5 are pending in the current application with claim 1 being the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear due to the limitation “a microstructure observation position which does not include a surface of the alloy”. The limitation is unclear because it is uncertain how a 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (Pub. Date: April 2012, Microstructure and texture evolution during β extrusion of boron modified Ti–6Al–4V alloy, hereinafter Roy).

Regarding claim 1, Roy teaches microstructure and texture evolution during extrusion of Ti–6Al–4V alloys (abstract). Roy teaches specific alloy Ti64: Ti-6.6Al-4.1V-0.18O-0.008H-0.02C-0.01N-0.23Fe (pg. 153, Table 1, alloy Ti64) which fully meets the compositional claim limitations.

Instant Claim 1 (wt.%)
Roy Alloy Ti64 (wt.%)
Al
5.5 to 6.8
6.6
V
3.5 to 5.8
4.1
Fe
over 0.0 to 0.3
0.23
Impurities 
< 0.4
0.218 
(O: 0.18, H: 0.008, C: 0.02, Ni: 0.01)
Ti
Balance
Balance



Roy further teaches that microstructure of Ti64 after extrusion shows the α-colonies in prior β grains are characterized by an acicular morphology (pg. 154: col. 2, section: 3.2 Microstructure after extrusion, ¶2)   
Regarding the limitation “wherein the prior β grain is defined as a region surrounded by a grain boundary α phase, which is the grain boundary of a β grain present at the β transus temperature or higher”, Roy further teaches figure 4d a horizontal section of a Ti64 extruded materials (pg. 156, Figure 4d) which meets the claim limitation. 
Figure 4d reproduced below shows the prior β grain which is defined by grain boundary α phase.  Note, arrows added to indicate examples of α phase defining the prior β grain boundary.

    PNG
    media_image1.png
    363
    451
    media_image1.png
    Greyscale
 
(pg. 156, Figure 4d)

Regarding claim 2, Roy teaches extrusion of Ti64 alloy with prior β grains less than 125 µm (pg. 157, Figure 6a) which meets limitation. 
Regarding claim 3, Roy teaches an acicular morphology (pg. 154: col. 2, section: 3.2 Microstructure after extrusion, ¶2).  However, Roy is silent on the limitation for a colony of the acicular microstructure having “an average ratio of a concentration of V contained in a side plate a phase to a concentration of V contained in a side plate R phase is 0.24 or less, and an average concentration of Fe contained in the side plate R phase is 1.1% or more” 
Roy teaches extruding the Ti64 alloy at 1100°C (pg. 153, col. 1, section: 2.1. Material and processing, ¶1) which is within the range of the instant extrusion temperatures of 1030 - 1150°C of the instant specification ([0083], Table 2, Invention Examples).
 In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Regarding claim 4, while Roy does not explicitly state a width of a grain boundary α phase. However, Roy present a micrograph of extruded Ti64 where the width of grain boundary α phase defining the prior β grain is less than 5µm (pg. 156, Figure 4d) which meets the claim limitation.  
Regarding claim 5, the claim is indefinite as stated in the 112 rejection above. For examination purposes, the limitation “a microstructure observation position which does not include a surface of the alloy” is examined with the observation position not include an exterior surface of the extruded alloy. 

Roy further teaches that the microstructural observations are taken of vertical sections and horizontal section (pg 156, figure 4 caption) which are cross sections of the Ti64 extruded material measured within the sample not including the exterior surface (pg. 153, figure 1) which meets the claim limitation.  

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered. New grounds of rejection presented are necessitated by amendment. 
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734